DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Taillandier de Gabory et all (herein Le Taillandier de Gabory) US PG PUB 2018/0076900 and Akiyama discloses .
Re claim 15, Le Taillandier de Gabory discloses an apparatus comprising: 
an optical transmitter that includes a laser, a plurality of optical modulators (dual polarization IQ modulator 151 ¶ [0044]), associated electrical drivers (the analog outputs of the DSP 110 are amplified by amplifiers 161, 162, 163, and 164 used as drivers, which generate electrical signals with appropriate amplitudes for the modulator 151 ¶ [0042]), and a digital signal processor (digital signal processor 110, Fig. 2), the optical transmitter being configured to modulate a digital symbol stream onto two polarization components of an optical carrier generated by the laser (the dual polarization IQ modulator 151 modulates light wave according to four tributaries of XI, XQ, YI, and YQ, where X and Y denote the polarizations and I and Q denote the phase ¶ [0044]) in a manner that pre-compensates some intra-channel nonlinear 10optical distortions produced by transmission of a resulting modulated optical carrier over an optical fiber (the DSP unit 113 performs various compensation processes such as nonlinear equalization or linear equalization which includes compensation for frontend imperfections ¶ [0045]; and 
wherein the digital signal processor is electrically connected to control the associated electrical drivers the analog outputs of the DSP 110 are amplified by amplifiers 161, 162, 163, and 164 used as drivers, which generate electrical signals with appropriate amplitudes for the modulator 151 ¶ [0042]) and comprises a digital circuit configured to estimate intra-channel nonlinear optical distortions during the transmission of the modulated optical carrier in a 15polarization-mode-dispersion dependent manner (simulation results of a monitor signal with minimum control generated by the monitor generation circuit 131 is plotting against maximum linearity deviation which is normalized over the data range ¶ [0073] such that the system would monitor the output of the modulator, Fig. 2, such that the simulation done within the monitor generation unit is based on a  polarization multiplexed signal that would experience polarization mode dispersion such that it is done in a polarization mode dispersion dependent manner) that gives a lower weight to some contributions to the intra-channel nonlinear optical distortions caused by interactions between frequency components of the modulated optical carrier of larger intra-channel frequency difference than to other contributions to the intra-channel nonlinear optical distortions caused by interactions between frequency components of the modulated optical 20carrier of smaller intra-channel frequency difference (the selective addition unit 118 performs selective addition on the output of the adjust unit 116. The selective addition unit 118 first compares the input digital data with a plurality of intervals. If the data is included in one interval, the selective addition unit 118 adds a coefficient to the input digital data. The coefficient to be added are provided by an addition coefficient unit 121, which stores coefficient values and updates their values every N symbols. The DSP control unit 112 also control gains values of the adjustment units 114, 116, which provided individual adjustments values for each of the four tributaries of the DSP 110. ¶ [0047]. It is further disclosed that the selective addition unit 118 uses the interval I(4) in which data values range from 121 to 127 and constant provided by the addition coefficient unit 121 are set at A+3 and B=-3. The monitor signal reach its minimum at zero deviation, that is, for the optimal compensation of linearity and diminish with the decrease in the deviation of linearity. Therefore, control the adjusting units 114 and 116 of the DSP control unit 112 enables to maintain optimal compensation of nonlinearity over time by minimizing the monitored signal ¶ [0074], such that the system would use weights on different portions of the signal in order to properly compensation for nonlinearity). 
Le Taillandier de Gabory discloses that the system is able to perform the coding process for different modulation formats include QPSK, 9QAM, and 16QAM ¶ [0045] and further disclose the modulator 151 that is driven by drivers 161-164 and result in one of XI, XQ, YI, and YQ ¶ [0046]. To the extent that Le Taillandier de Gabory does not explicitly disclose the system comprising a plurality of modulators. Akiyama discloses FIG. 1 illustrates a block diagram of a main structure of an optical transmission device 100 in accordance with a first embodiment.  The optical transmission device 100 has a digital signal processing unit 10, a D/A converter 20, a polarization-multiplexing modulation unit 30, a branch unit 41, a light-receiving unit 42, a filter 43, a detect unit 44, a correct unit 45 and so on.  The digital signal processing unit 10 has a FEC encode unit 11, a symbol mapping unit 12, a semi-fixed pre-equalize unit 13, a carrier frequency control unit 14, a signal spectrum shape unit 15 and a transmission FE (Front End) compensate unit 16.  The digital signal processing unit 10 acts as a drive signal generate unit for generating a drive signal.  The polarization-multiplexing modulation unit 30 has a plurality of electrical amplifiers 31, a light source 32, a QPSK modulation units 33a and 33b, and a multiplex unit 34.  In the embodiment, the QPSK modulation units 33a and 33b are used.  However, a modulator that is capable of multiple-value modulating such as a 16QAM may be used. ¶ [0029]. 
. 

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Taillandier de Gabory and Akiyama  as applied to claim 15 above, and further in view of Yasuda et al (herein Yasuda) US PG PUB 2015/0372765.
Re claim 16, Le Taillandier de Gabory and Akiyama disclose all the elements of claim 15, which claim 16 is dependent. Furthermore, Le Taillandier de Gabory and Akiyama do not explicitly disclose wherein the digital signal processor is configured to generate an estimate of the intra-channel nonlinear optical distortions for the two polarization components of the modulated optical carrier, the estimate being generated using 25two or more different approximations of an effect of polarization mode dispersion on the intra-channel nonlinear optical distortions within a bandwidth of the modulated optical carrier.  
However, Yasuda discloses Fig. 6 which is a diagrams showing the functional configuration of a transmission device ¶ [0069], which comprises distortion compensation unit 102, which is further disclosed in Fig. 3 as comprising multiple nonlinear compensation units 300. The nonlinear compensation unit 300 includes a first compensation unit 350 and a second compensation unit 360.  The first compensation unit 350 compensates for each of the two polarization signals Ex and Ey so as to cancel a first amount of phase rotation which is the amount of phase rotation calculated based on x and Ey.  The second compensation unit 360 compensates for each of the two polarization signals Ex and Ey so as to cancel a second amount of phase rotation which is the amount of phase rotation calculated based on the perturbative component of the two polarization signals Ex and Ey. ¶ [0084], such that the system compensates for multiple type of phase rotation being estimated or calculated, one based on the strength calculation and the other based on a perturbative component ¶ [0085]-[0086].
Le Taillandier de Gabory, Akiyama, and Yasuda are analogous art because they are from the same field of endeavor, correcting for nonlinear perturbations within an optical transmitter of polarization multiplexed signals. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Le Taillandier de Gabory, Akiyama, and Yasuda before him or her, to modify the calculation of the of nonlinear compensation of Le Taillandier de Gabory and Akiyama to include the plurality of estimations or models of Yasuda because it combines prior art elements according to known methods to yield predictable results, which in this case enables for the system to calculation non-linearity that would result for a number of characteristics and compensate for them. 
Re claim 17, Le Taillandier de Gabory, Akiyama, and Yasuda disclose all the elements of claim 16, which claim 17 is dependent. However, the prior art does not explicitly disclose wherein the digital signal processor is further configured 30to generate the estimate using a backward-propagation algorithm, the backward-propagation algorithm being configured to cause a pre-distortion of the modulated optical carrier that tends to be removed by the transmission thereof over the optical fiber.  
However, Akiyama discloses the optical transmission device 100 superimposes a signal component reflected in the modulation signal output by the polarization-multiplexing modulation unit 30 to a drive signal as a superimposed signal, and detects the non-linear characteristic of the polarization-multiplexing modulation unit 30 by detecting a changing of the reflection of the superimposed signal.  The transmission FE compensate unit 16 of the digital signal processing unit 10 n (Step S6).  Next, the correct unit 45 calculates a characteristic opposite to the non-linear characteristic detected by the detect unit 44 (Step S7).  Next, the correct unit 45 sets a parameter of the transmission FE compensate unit 16 so that a calculated opposite characteristic is achieved (Step S8).  After that, the execution of the flow chart is terminated.  When the flow chart of FIG. 7 is executed with respect to each port, the whole non-linear characteristic of the polarization-multiplexing modulation unit 30 is compensated for.
Le Taillandier de Gabory, Akiyama, and Yasuda are analogous art because they are from the same field of endeavor, correcting for non-linearity at the optical transmitter. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Le Taillandier de Gabory and Akiyama before him or her, to modify the optical transmitter of Le Taillandier de Gabory to include the super imposed signal and the detection of the super imposed signals of Akiyama because it combines prior art elements according to known methods to yield predictable results, which in this case enables the system to detect the non-linear characteristics of the transmission to more accurately compensate for the non-linearity. 

Allowable Subject Matter
Claim 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 18, the claim is dependent upon claim 16,  and further recites:

However, any of the previously disclosed prior art do not disclose the additional limitation present within claim 18. Furthermore, while other prior art disclose portions of the additional limitation, such as Liu (US Patent 9,646,116) that discloses a nonlinear compensation system wherein it is able to select a nonlinear model compensator, such as to disclose a plurality of nonlinear models. It does not disclose the selection of different approximations to be performed by the difference between frequencies of the frequency components of the modulation optical carrier contributing to the intra-channel nonlinear optical distortions and a fixed threshold value. Hence, when the claim scope is considered as a whole, along with all the previously disclosed components, it the claim in its entirety is not disclosed by the prior art and is considered allowable.   
Re claims 19 and 20, these claims are dependent upon claim 18 above and are allowable for the reasons previously stated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637